Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 25 August 2020 has been entered.

Status of Claims
Claims 1 and 5-13 are pending.
Claims 9 and 10 are withdrawn from consideration.
	Claims 1, 5-8 and 11-13 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/GB2016/052455, 08/08/2016.  Acknowledgment is made of Applicant’s 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
	The objection to Claims 5-8 and 11-14, in the Final Office Action mailed 27 May 2020, is withdrawn in view of Applicants' amendment received 25 August 2020, in which the cited claims were amended or canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or preventing a house dust mite infestation by applying a fungal acaricidal infectious agent in the genus Beauveria spp., does not reasonably provide enablement for applying any virus, bacterium or protozoan to treat or prevent a house dust mite infestation [Claim 8]. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or guidance presented; 4) presence or absence of working examples; 5) The quantity of experimentation needed to make or use the invention; 6) The relative skill of those in the art; 7) The predictability of the art; and 8) The breadth of the claims. 

In considering the factors for the instant claims:

1) Regarding the nature of the invention- The claimed invention is drawn to a method of treating or preventing a house dust mite infestation, the method comprising applying an acaricidal infectious agent at a site of a house dust mite infestation. The acaricidal infectious agent is capable of transmissible infection in or on said house dust Bacillus thuringiensis, Bacillus sphaericus, and/or a variant or derivative thereof that exerts an acaricidal effect by means of a secreted proteinaceous toxin. The acaricidal infectious agent is applied to fabrics, bedding, upholstered materials, padded furnishings, soft toys, carpets, curtains, filling materials, clothing, soft furnishings or combinations thereof.
2) Regarding the state of the prior art- Overall, the prior art teaches that one or two different species of fungus have been shown to exhibit antagonistic effects towards house dusts mites (HDM), specifically; e.g., Aspergillus penicilloides, and Wallemia sebi (Hart ((1998) Allergy 53(48): 13-17, provided here; pg. 14, column 2, para. 2). On the other hand, the fungal species Beauveria bassiana, Metarhizium anisopliae, Paecilomyces farinosus, and Verticillium lecanii are entomopathogenic against the scab mite Psoroptes ovis (Lekimme et al. (2006), provided in the Final Office Action mailed 27 May 2020; pg. 196, Abstract; and Lekimme et al. (2008), provided in the Final Office Action mailed 27 May 2020, pg. 95, Abstract). That is, it appears as though a few species of entomopathogenic fungus have been identified as being effective in the treatment of mite infestations, including HDM infestation.
A search of the prior art does not show any specific viral or protozoan species that has been used to treat a(n) HDM infestation specifically, or any mite infestation in general. Apart from the bacterial species noted by Applicant (i.e., Bacillus thuringiensis and B. sphaericus) (originally-filed specification, pg. 22, lines 23-28), there are no other bacterial species that have been shown to treat a(n) HDM infestation (e.g., see Saleh et al. ((1991) Acarologia 32(3): 257-260, provided here; pg. 257, Abstract).

4) Regarding the presence or absence of working examples- The instant specification describes one example in which isolated spores of the fungi Beauveria bassiana and Beauveria brongniartii were used in an experiment to infect a(n) (unidentified) HDM culture (pg. 24, Example 1). The mites were described as “cultured house dust mites (HDM) of a laboratory strain” (pg. 24, lines 28-30). Both fungal strains appeared to reduce the HDM population at different doses and over different periods of time (pg. 24, lines 35-37 and Fig. 1). Applicant’s Example 4 describes the profile of a previously healthy colony culture of the house dust mite Dermatophagoides farina as it decreases in number over time (pg. 27, lines 15-20). The colony was stored to determine any pathogenic effect of the acaricidal agent on healthy mites of different species. The colony collapse culture was used to infect vessels (so-called “cells”) containing culture medium for propagating Dermatophagoides pteronyssinus. Data shows that after a given period of time the population of D. pteronyssinus decreased (pg. 28, Table 1). The acaricidal infectious agent was identified as fungal via the visualization of hyphae on the culture medium and on the mites (pg. 28, lines 16-26 and Figs 3 and 4). It is not clear what species of fungus this infectious agent is.
There are no examples that demonstrate the use of a bacterial, viral or protozoan species to treat a(n) HDM infestation.
5) Regarding the quantity of experimentation needed to make or use the invention - For the reasons cited below the quantity of experimentation needed to show that Applicant is enabled for the entire genera of bacteria, fungi, viruses and protozoa, with regard to their ability to treat or prevent a house dust mite infestation via 
6) Regarding the predictability of the art- The predictability of any particular species of bacterium, fungus, virus or protozoan exhibiting acaricidal activity against house dust mites after being applied to bedding or other soft furnishings is unknown in the prior art and, therefore, unpredictable as to treatment outcome.
7) Regarding the breadth of the claims- Claims 1 and 8 are broad in that they are drawn to establishing that any particular species of bacterium, fungus, virus or protozoan could be used to treat or prevent a house dust mite infestation as an acaricidal agent after being applied to bedding or other soft furnishings.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that any particular species of bacterium, fungus, virus or protozoan, other than Beauveria spp Beauveria spp fungi, and the ability to treat a(n) HDM infestation after being applied to bedding or other soft furnishings.  Such amounts to undue experimentation.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 6-8, 11, 12 and 14 under 35 U.S.C. §103 as being unpatentable over Lekimme et al. (2006) in view of van de Lustgraaf, and Hallsworth et al., in the Final Office Action mailed 27 May 2020, is withdrawn in view of Applicants' amendment received 22 July 2020.
The rejection of Claim 5 under 35 U.S.C. §103 as being unpatentable over Lekimme et al. (2006) in view of van de Lustgraaf, and Hallsworth et al., as applied to claims 1, 6-8, 11, 12 and 14 above, and further in view of Lekimme, M. et al. (2008), in the Final Office Action mailed 27 May 2020, is withdrawn in view of Applicants' amendment received 22 July 2020.
The rejection of Claim 13 under 35 U.S.C. §103 as being unpatentable over Lekimme et al. (2006) in view of van de Lustgraaf, and Hallsworth et al., as applied to claims 1, 6-8, 11, 12 and 14 above, and further in view of Maor et al., and Van Asselt, in 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 13 are rejected under 35 U.S.C. §103 as being unpatentable over van de Lustgraaf ((1978) Oecologia 33: 351-359) in view of Flowers ((2013) Hidden Dangers of Dust Mites. Datasheet [online], pg. 1).
[van de Lustgraaf cited in the Final Office Action mailed 27 May 2020.]

van de Lustgraaf addresses some of the limitations of claim 1, and the limitations of claims 5, 6, 7, 8 and 13.
Regarding claims 1, 6, 7 and 8, van de Lustgraaf shows that the fungus Aspergillus penicilloides suppressed the population growth of the house dust mite Dermatophagoides pteronyssinus (pg. 351, Summary, para. 1). D. pteronyssinus mite growth was negatively affected by the preincubation with A. penicilloides at 71% humidity (pg. 354, last para. and pg. 356, Fig. 2 [Claim 1] [A method of treating or preventing a house dust mite infestation, said method comprising applying an acaricidal infectious agent at a site of a house dust mite infestation] [Claims 6 and 7] [Dermatophagoides, D. pteronyssinus] [Claim 8] [fungus] [species election]).
Heavy inoculation followed by abundant hyphal growth can inhibit mite development, especially with the fungus Eurotium repens (E. repens) (pg. 358, para. 4). The observed abundant growth of A. penicilloides at 75% and 80% RH hindered the population development of the mites (pg. 358, para. 2 [Claim 1] [said acaricidal infectious agent is capable of transmission infection in or on said house dust mite]).
Regarding claim 5, at 75% relative humidity (RH) A. penicilloides and Eurotium repens (E. repens) formed a thin mycelium on the medium particles (pg. 357, lines 2-4). Table 4 shows that several different species of fungi had a negative effect on the growth of mites (especially, E. repens), the experiment having started with 25 mites. The fungus Eurotium repens yielded a mean count of 5 mites after 8 weeks (pg. 357, Table 4).
Regarding claim 13, two Dermatophagoides pteronyssinus (Trouessart 1897) rearings of 7 and 14 months respectively, and a 27 month house-dust rearing of D. pteronyssinus and Euroglyphus maynei (Cooreman 1950) were examined (pg. 352, Materials and Methods, para. 1). House-dust samples of D. pteronyssinus and E. maynei were freshly collected. After 27 months of incubation only dead mites were A. penicilloides were isolated from D. pteronyssinus and E. maynei mites raised for 27 months (pg. 353, Table 1).

It is noted that claim 1 recites: “…wherein said acaricidal infectious agent is capable of transmissible infection in or on said house dust mite and is thus both structurally and functionally distinct from chemical and bacterial acaricidal agents that are incapable of infection and replication in or on said house dust mite,…”
For the purpose of examination, the ‘wherein’ clause will be interpreted to describe an inherent property of any of the acaricidal infectious agents listed in claim 1 (i.e., those that are distinct from chemical and bacterial acaricidal agents incapable of infection and replication), and, by extension, the acaricidal infectious agents, listed in claim 8. That is, an acaricidal infectious agent cited in the prior art that is not a chemical agent nor Bacillus thuringiensis or Bacillus sphaericus (or variants thereof), will be considered to exhibit the property recited in the ‘wherein’ clause above. 

van de Lustgraaf does not show: 1) the acaricidal infectious agent is applied to fabrics, bedding, upholstered materials, padded furnishings, soft toys, carpets, curtains, filling materials, clothing, soft furnishings or combinations thereof [Claim 1].

van de Lustgraaf further shows that twenty mites (D. pteronyssinus) were inoculated into flasks each containing 0.005 to 0.01g mattress dust. Prior to the inoculation of mites, 24 flasks were incubated at 75% relative humidity (RH) for 0, 8, 16 A. penicilloides (pg. 352, para. 7 [Claim 1][the fungal acaricidal infectious agent is applied to bedding]).

Flowers provides motivation for developing an effective method of treating or preventing a house dust mite infestation, by way of addressing the limitations of claim 1.
Flowers teaches that dust mites can cause big trouble for people who suffer from asthma and allergic reactions. The mites (“bugs”) are microscopic and share living quarters with humans and animals, feeding on the invisible flakes of dead skin that are shed every day. If a dust mite infestation is not treated properly, it can lead to wheezing, asthma attacks, and other health problems. In addition, the microscopic particles of waste that they produce can cause severe allergic reactions in people. During a life cycle of just a few weeks, each dust mite can produce up to two thousand of these particles (pg. 1, para. 1, 3 and 4).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating a house dust mite (HDM) infestation, comprising applying an acaricidal infectious agent at a site of a(n) HDM infestation, as shown by van de Lustgraaf, by applying the acaricidal infectious agent (here, a fungus) to fabrics, bedding, and other soft furnishings, as listed in the Markush group of claim 1 [Claim 1], with a reasonable expectation of success, because van de Lustgraaf shows that the fungus Aspergillus penicilloides is capable of infecting the house dust mite Dermatophagoides pteronyssinus in the presence of dust collected from mattress fabric as a growth D. pteronyssinus in mattress dust after 8 weeks of incubation with and without preincubation with Aspergillus penicilloides (pg. 356, Fig. 4 legend). Therefore, it would have been obvious to have applied the fungal acaricide(s) directly to fabrics, bedding, and other soft furnishings, because mattress (bedding) contains dust, which is a growth substrate for HDMs, as shown by van de Lustgraaf (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Flowers teaches that HDM infestations cause severe respiratory problems, such as asthma, as well as allergic reactions. Therefore, as a potentially pervasive and apparently serious health problem, one of ordinary skill in the art of house dust mite control would be motivated to use any method that exhibits an effective suppression of a(n) HDM population, such as the method, shown by van de Lustgraaf, and use routine optimization to improve said method, so as to optimize maximum HDM infestation treatment and/or prevention.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 11 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over van de Lustgraaf in view of Flowers, as applied to claims 1, 5-8, and 13 above, and further in view of Lekimme et al. (2006) ((2006) Veterin. Parasit. 139: 196-202), and Li et al. ((2010) Biocontrol Sci. Technol. 20(2): 117-136).
[Lekimme et al. (2006) cited in the Final Office Action mailed 27 May 2020.]


van de Lustgraaf in view of Flowers, as applied to claims 1, 5-8, and 13 above, do not show: 1) the acaricidal infectious agent is a fungus of the genus Beauveria, Microspora, or combinations thereof [Claim 11]; and 2) the acaricidal infectious agent is a fungus of the species Beauveria bassiana, Beauveria brongniartii or combinations thereof [Claim 12].

Lekimme et al. (2006) addresses the limitations of claims 11 and 12. 
Lekimme et al. (2006) shows the evaluation of the fungal strain Beauveria bassiana for its in vitro entomopathogenic activity against the parasitic mite Psoroptes ovis (pg. 196, Abstract). Some non-specialist entomopathogenic fungi can infest a large range of hosts and are widely used in biocontrol trials. Metarhizium anisopliae and Beauveria bassiana are the most widely used fungi in bioassays (pg. 197, column 1, lines 25-31). Beauveria bassiana has a high entomopathogenic activity against Psoroptes spp (pg. 196, Abstract [nexus to van de Lustgraaf] [fungal acaricidal infections agent to treat a mite infestation]).
Regarding claims 11 and 12, for each bioassay, mites were placed in handling chambers, which consisted of Petri dishes filled with agarose. The dishes were sealed with parafilm to maintain 100% relative humidity (pg. 197, column 2, para. 2.3). Female mites were immersed in a fungal (B. bassiana) conidia suspension and transferred to said handling chambers (pg. 198, column 2, para. 2.7). Females of the P. ovis mite were found to be very susceptible to graded concentrations of B. bassiana conidia and this susceptibility was dose dependent. 100% of the mites were covered with the fungus 7, 108 and 109 conidia per ml. The entomopathogenic activity of B. bassiana was confirmed by the presence of fungal hyphae in the body of the mites (Fig. 2) (pg. 199, column 1, para. 3.1 and Fig. 2).

Li et al. provides motivation for substituting the fungal Aspergillus penicilloides strain, shown by van de Lustgraaf, with the fungal Beauveria bassiana strain, shown by Lekimme et al. (2006), in order to treat a house dust mite infestation, by way of addressing the limitations of claim 1.
Li et al. teaches that the fungal strain Beauveria bassiana has been used to treat a number of different genera of mites; i.e., besides the Psoroptes ovis, shown by Lekimme et al. (2006). Li et al. teaches that Beauveria bassiana has been sold as a commercially available mycoinsecticide and mycoacaricide since 2008 (pg. 124, para. 3 and pg. 125, Table 1). B. bassiana has been used to control the mite Tetranychus urticae (pg. 129, para. 2); and the rubber-tree mite Calacarus hevea (pg. 130, para. 1); and 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating a house dust mite (HDM) infestation, comprising applying a fungal acaricidal infectious agent at a site of a HDM infestation, as shown by van de Lustgraaf in view of Flowers, as applied to claims 1, 5-8, and 13 above, by substituting the fungal Aspergillus penicilloides strain, shown by van de Lustgraaf, with the fungal Beauveria bassiana strain, shown by Lekimme et al. (2006), with a reasonable expectation of success, B. bassiana strain is able to control the growth of a parasitic mite population (i.e., P. ovis) in the same manner that the A. penicilloides strain, shown by van de Lustgraaf, was able to control the house dust mite species D. pteronyssinus; i.e., via infectious transmission of the fungal strains among the respective mite populations (MPEP 2143 (I)(A,G)). Therefore, it would have been obvious, in spite of the genus difference between the P. ovis and D. pteronyssinus mites, to try to control the HDM infestation with a different infectious transmissible fungal strain that was also effective against a type of mite. In addition, the experimental procedures, shown by both van de Lustgraaf and Lekimme et al. (2006) were essentially the same; i.e., mites and fungus were combined in a biochamber containing a growth substrate for the mites being investigated, despite the fact that the natural environments of the target mite populations are vastly different (i.e., P. ovis infects and resides on animals; D. pteronyssinus is typically found in (household or office) fabric). Therefore, it would again be obvious to try to control the HDM infestation with the fungal B. bassiana strain, because its infectious transmissibility is the same as that of the fungal A. penicilloides strain, as demonstrated in bioassays (MPEP 2143 (I)(A,G) and (MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because Li et al. shows that the fungus Beauveria bassiana is widely used to treat other types of mite infestations, i.e., not just P. ovis. Therefore, one of ordinary skill in the art would consider the use of the fungus Beauveria bassiana in the treatment of any other type of mite, including the house dust mite, with the reasonable expectation that it would be an effective acaricidal infectious agent.
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 5-17, filed 25 August 2020 with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended.

Applicant remarks (pg. 5) that Applicant notes that the Examiner has objected to the non-obviousness of the invention, by alleging that the skilled person reading Lekimme 2006, which describes that Beauveria bassiana may infect the parasitic mite Psoroptes ovis (aka. "scab mites"), would look to van de Lustgraaf, which the Examiner alleges ''provides motivation for using fungal infectious agents to treat house dust mites". Applicant notes that Hallsworth is merely cited as part of this objection to argue that fungi can adapt to grow in non-humid environments. As an initial point, Applicant continues to assert that the taxonomical differences between scab mites (Class: Arachnida; Order: Sarcoptiformes) and house dust mites (Class: Arachnida; Order: Astigmata) render the field of 'scab mite control' distinct from the field of 'house dust mite (HDM) control', such that the above-mentioned documents would not be combined. Furthermore, Lekimme is concerned with treating livestock/ animals (see final sentence of the Abstract which refers to the in vivo use in rabbits, sheep and cattle). Lekimme in vitro use) as claimed.
However, in response to Applicant, the reference of Hallsworth et al. is not cited in this Office Action. In addition, despite the taxonomical differences between scab mites, shown by Lekimme et al. (2006), and house dust mites, shown by van de Lustgraaf, van de Lustgraaf shows that a(n) HDM can be treated with the fungal strain Aspergillus penicilloides, albeit not Beauveria bassiana, and Lekimme et al. (2006) shows the use the fungal strain Beauveria bassiana to treat a mite infestation, albeit not a house dust mite (HDM) infestation. Therefore, one of ordinary skill in the art would contemplate using B. bassiana to treat house dust mite species, in view of the diverse range of mite genus/species that can be treated with Beauveria bassiana. For example, Li et al. ((2010) Biocontrol Sci. Technol. 20(2): 117-136, cited above) teaches that the fungus Beauveria bassiana (B. bassiana) has been supplied commercially to treat insects and acarids (pg. 124, para. 3). B. bassiana has been used to control the mite Tetranychus urticae (pg. 129, para. 2); and the rubber-tree mite (Calacarus hevea) (pg. 130, para. 1), which are taxonomically different from the Psoroptes ovis scab mite species, shown by Lekimme et al. (2006). In addition, both A. penicilloides and B. bassiana suppress the growth of their respective mite populations in the same manner; i.e., via infectious transmissibility.
	Applicant remarks (pp. 6-7) that van de Lustgraaf describes two distinct effects of fungi on HDMs: HDM stimulation and HDM suppression when applied to HDMs on a “wheat germ flake medium”. Effect 1 (stimulation) would thus not be expected to occur in the domestic/ natural setting. Effect 2 (suppression) would be expected to be 
	However, in response to Applicant, the experiments conducted by Lekimme et al. (2006) to show efficacy of B. bassiana against the P. ovis mite were conducted in bioassay chambers, similar to the experiments conducted in van de Lustgraaf (and according to Applicant’s experimental approach). It is noted that Applicant conducted experiments, with regard to B. bassiana and B. brongniartii to demonstrate efficacy against an unidentified population of house dust mites, in so-called “cells” or chambers containing food (originally-filed specification, pg. 24, Example 1). In some cases, said food is described as a yeast/flour mixture (pg. 28, lines 1-3). That is, Applicant has not shown the application of B. bassiana and B. brongniartii to fabrics, bedding, upholstered materials, padded furnishings, soft toys, carpets, curtains, filling materials, clothing, soft furnishings or combinations thereof. van de Lustgraaf shows an experiment in which house dust mites were inoculated into flasks with mattress dust (pg. 352, para. 7), which shows the nexus between treatment of HDMs and a bedding environment. In addition, van de Lustgraaf and Lekimme et al. (2006) show that mite population suppression is due to infectious transmissibility, and not food poisoning.

	However, in response to Applicant, the reference of de Saint Georges-Gridelet is not cited in the instant Office Action and was not cited in the prior Final Office Action, as a prior art document. Therefore, the argument against that reference is moot in view of the abovecited prior art with regard to the 103 rejection.
Applicant remarks (pg. 9) that despite the (contrasting) teaching of the prior art, Applicant has succeeded in extracting acaricidal infectious agents (including fungi and viruses) from domestic environments (e.g., dust from carpets and bedding). See page 15, lines 32-36 of the application as filed.
	However, in response to Applicant, although Applicant has purported to extract acaricidal infectious agents from carpets and bedding, Applicant has not identified that any of the isolated microorganisms can be used to treat or prevent a(n) HDM infestation. Specific viruses have not been identified. The only specific microorganisms that have been identified as potential acaricides against HDMs are B. bassiana and B. brongniartii. In addition, again, Applicant has not shown the efficacy of either of these fungal strains when physically applied to fabrics, bedding, upholstered materials, padded furnishings, soft toys, carpets, curtains, filling materials, clothing, soft furnishings or combinations thereof.
	Applicant remarks (pp.10-11) with regard to what results are purported to be 
	However, in response to Applicant, with regard to Example 3, it is complete speculation that Applicant has isolated a virus from mite washings, since no specific taxonomical identification has been made. Applicant merely states that particles which were recovered from dead mite washings and mite material exhibited a diameter size consistent with virus size (spec., pp. 26-27, Example 3). Applicant states that: “…50% of the ‘sick’ mites had died, showing unusual features on the mite surface. Washing caused disintegration, demonstrating reduced structural integrity” (pg. 26, lines 31-33). That is, particles could have resulted from disintegrating mite structures or any other particles removed from mites after washing (e.g., cell nuclei). With regard to Example 4, Applicant purports to describe an environment distinct from the wheat germ flakes experiment of van de Lustgraaf. However, Applicant’s Example 4 shows an experiment similar to van de Lustgraaf except that the food used was a yeast/flour mixture, not wheat germ flakes. Again, “cell” or chambers were used to infect the HDM D. pteronyssinus with a colony culture or colony material. A fungal source of mite death was surmised, but not specifically identified. With regard to Example 1, Applicant shows, using cells/chambers, that B. bassiana and B. brongniartii appears to decrease a population of HDMs under controlled conditions (25oC and 90-100% relative humidity) (pg. 24, lines 33-34) under conditions of applying a “low” and “high” dose (Fig. 1). However, mite survival for ‘low dose’ B. brongniartii is not shown, and it appears as though a ‘high dose’ of B. brongniartii killed almost as many mites as low dose B. bassiana. It is noted that Applicant does not provide a dosage or application amount in the claimed method of treating or preventing a house dust mite infestation. Again, in situ fabrics, bedding etc would be different from the environmental conditions which Applicant applied in the Example 4 experiment (i.e., 25oC and 90-100% relative humidity) it appears as though fungal application dosage or level would be critical to the successful treatment of an in situ HDM infestation.
	Applicant remarks (pg. 12) that the document (from WHO) reviews a vast volume of literature re HDM control, yet fails to identify any description of 'biocontrol' of HDMs beyond use of predatory mites (e.g., which eat HDMs, and do not infect them). Thus, predatory mites are the only biocontrol agent cited this authoritative document. No alternatives were even suggested (despite the less than ideal disadvantage that predatory mites bite humans) despite the chronology shown above. Said document from WHO is still circulated on the WHO website today (see https://www.euro.who.int/en/publications/abstracts/public-health-significance-of-urban-pests), demonstrating that it was still considered timely at the priority date of the present application. 
	However, in response to Applicant, the WHO reference (cited by Applicant, and which was not fully provided- nor were relevant page/para. numbers provided with regard to Applicant’s argument) is not cited in the instant Office Action as a prior art document. Therefore, the argument against that reference is moot in view of the abovecited prior art with regard to the 103 rejection.
	Applicant remarks (pg. 13) that, responsive to Applicant's assertion that ingestion 
	However, in response to Applicant, it is not clear how this argument relates to the cited prior art with regard to the treatment or prevention of a house dust mite infestation. van de Lustgraaf shows that, although fungus may be eaten by mites as a food source, the suppression of the HDM population was effected by the infectious transmissibility of said fungus. In addition, van de Lustgraaf shows that the dosage or level of Aspergillus penicilloides in each experiment determined whether the D. pteronyssinus HDM population used the fungus as a food source and/or was suppressed by said fungus. It is noted that Applicant has not indicated a dosage level of the acaricidal infectious agent to be used to treat or prevent a(n) HDM infestation.
	Applicant remarks (pg. 14) that Applicant understands the Examiner's point that the present US application is to be examined in its own right. However, Applicant requests that the Examiner gives fair consideration to the positive final outcome of the Chapter II PCT examination procedure.
	However, in response to Applicant, the procedure for determining the novelty and/or nonobviousness (and, therefore, patentability) of an application submitted to the USPTO is different from other non-US patent application examination entities.
	Applicant remarks (pp. 15-16) against the 103 rejections with regard to dependent claims 5 and 13, which were previously rejected by the prior art of Lekimme et al. (2008), Maor et al., and Van Asselt.
	However, in response to Applicant, these references have not been cited in the 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 25 August 2020 has been entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651